internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip b03 plr-111441-00 date date legend fund company a company b company c bank state x state y date date date date date date year x dear this responds to a letter dated date submitted on behalf of fund fund requests that its election under sec_565 of the internal_revenue_code to make a consent_dividend be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations facts company a was incorporated on date in state x it is an open-end management investment_company with its principal_place_of_business in state y fund is a separate fund in a series of six separately managed funds offered by company a fund commenced operations on date fund is offered as an investment option to separate_accounts of company b and company c fund is registered under the investment_company act of u s c sec_80a-1 et seq as amended since its inception fund has operated in a manner intended to qualify it as a regulated_investment_company ric under sec_851 of the code fund has elected to be treated as a ric for tax purposes fund uses the calendar_year as its tax_year bank provides certain administrative and accounting services to fund on date bank incorrectly recorded a tax-free merger on fund’s books as a result of an incorrect conversion factor on date the error was discovered that same day a manual correction was posted but the manual correction itself was incorrect as a result a capital_loss of x was recorded on fund’s books this left fund’s year income understated by x fund filed its federal_income_tax return for year in a timely manner on or before date the error was discovered on date by which time it was too late to make either a sec_855 election to treat certain dividends_paid after the close of the taxable_year as having been paid during the taxable_year or a sec_565 consent_dividend election law and analysis sec_565 provides that- a general rule- if any person owns consent_stock as defined in subsection f in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with regulations prescribed by the secretary to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in subsection b constitute a consent_dividend for the purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations sets forth the general_rule form and method for a company that wishes to elect a consent_dividend this section provides that only certain companies may make a consent_dividend election it further provides that only the actual holder of corporate stock on the last day of the corporation’s taxable_year may give consent sec_1_565-1 provides that the deadline for filing this election is the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the deadline for making the election includes extensions the election must be filed on form sec_972 and sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the granting of an extension under sec_301_9100-3 to make a consent_dividend election under sec_565 of the code this extension shall be for a period of days from the date of this ruling a copy of this ruling must be attached to form sec_972 and no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for the year to which the election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district_director will determine fund’s tax_liabilities for the year involved if the district_director determines that fund’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to the granting of an extension to make a consent_dividend election except as specifically ruled upon no opinion is expressed or implied as to any federal tax consequences regarding fund specifically no opinion is expressed or implied as to whether fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the fund requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours acting associate chief_counsel financial institutions and products
